UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 16, 2013 (October 16, 2013) QUANTUM MATERIALS CORP. (Exact name of registrant as specified in its charter) Nevada 000-52956 20-8195578 (state or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 3055 Hunter Road San Marcos, TX (address of principal executive offices) (zip code) 214-701-8779 (registrant’s telephone number, including area code) (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On October 16, 2013, the Company issued a press release, a copy of which is appended hereto. Item 9.01. Financial Statements and Exhibits. Exhibit Description Press release dated October 16, 2013. (Filed herewith.) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. QUANTUMMATERIALS CORP. Dated: October 16, 2013 /s/ Stephen Squires STEPHEN SQUIRES Chief Executive Officer
